Citation Nr: 1729860	
Decision Date: 07/27/17    Archive Date: 08/04/17

DOCKET NO.  10-31 764A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for service-connected skin disorder (currently identified as dermatophytosis (previously dermatitis, fungal)).

2.  Entitlement to service connection for a gastrointestinal disorder, to include as secondary to service-connected skin disorder.


REPRESENTATION

Appellant represented by:	American Red Cross


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from April 1962 to April 1964.

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran provided testimony at a hearing before the undersigned Veterans Law Judge (VLJ) in March 2015.  A transcript of this hearing is of record.

In June 2015 and June 2016, the Board remanded the current appellate claims for further development.  The Board acknowledges that the Veteran perfected an appeal as to other issues in addition to those listed on the title page, and that such were discussed in the prior Board actions of June 2015 and June 2016.  However, these other issues have either been allowed or were otherwise adjudicated so that only the skin disorder and gastrointestinal disorder claims remain before the Board for appellate consideration.


FINDINGS OF FACT

1.  The record does not reflect that during the pendency of this case the Veteran's service-connected skin disorder involved more than 40 percent of the entire body or exposed areas are affected; or that his treatment included constant or near-constant systemic therapy.

2.  The preponderance of the competent medical and other evidence of record is against a finding the Veteran developed a chronic gastrointestinal disorder as a result of his active service, or as secondary to service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for the Veteran's service-connected skin disorder are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.118, Diagnostic Code 7813-7806 (2016); Johnson v. Shulkin, No. 2016-2144 (Fed. Cir. July 14, 2017).

2.  The criteria for a grant of service connection for gastrointestinal disorder are not met, to include as secondary to service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

Analysis - Skin Disorder

Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations applies, assigning the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994).  However, in Fenderson v. West, 12 Vet. App. 119 (1999), it was held that the rule from Francisco does not apply where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability.  Rather, at the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  More recently, the Court held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's service-connected skin disorder is evaluated pursuant to Diagnostic Code 7813, which provides that such disability be evaluated as disfigurement of the head, face, or neck; scars; or dermatitis, depending upon the predominant disability.  38 C.F.R. § 4.118.

Diagnostic Code 7800 provides criteria for evaluating disfigurement of the head, face, or neck; while other criteria for evaluating scars can be found at Diagnostic Codes 7801 to 7805.  Id.  However, the record does not reflect the service-connected skin disorder has such impairment.  In fact, VA examinations conducted in June 2012 and August 2015 explicitly state the service-connected disability did not result in scarring or disfigurement of the head, face, or neck.  As such, it would appear that these Diagnostic Codes are not for application in the instant case.

Diagnostic Code 7806, for evaluation of dermatitis, provides a noncompensable (zero percent) rating be assigned when less than 5 percent of the entire body or exposed areas are affected, and no more than topical therapy was required during the past 12-month period.  A 10 percent rating is warranted when at least 5 percent, but less than 20 percent, of the entire body or exposed areas are affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs were required for a total duration of less than 6 weeks during the past 12-month period.  A 30 percent rating is warranted when 20 to 40 percent of the entire body or exposed areas are affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs were required for a total duration of 6 weeks or more, but not constantly, during the past 12-month period.  The maximum schedular rating of 60 percent is warranted when more than 40 percent of the entire body or exposed areas are affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs were required during the past 12-month period.  Id.

Initially, the Board finds that a thorough review of the record does not reflect the Veteran's service-connected skin disorder involves more than 40 percent of the entire body or exposed areas are affected.  For example, an August 2008 VA examination found that it involved less than 5 percent of the entire body or exposed areas affected.  A June 2010 VA examination found that fungus-involved tissues of the hands covered 1 percent of total body skin area and 3 percent of exposed skin area.  There was no fungal infection visible on face, scalp, or neck.  Fungus infection of the feet covered 1 percent of total body skin area and 0 (zero) percent of exposed skin area.  More recent VA examinations in June 2012 and August 2015 found that the service-connected skin disorder covered between 5 and 20 percent of the total body, and less than 5 percent of the exposed area. 

In short, while the record does reflect the extent of the Veteran's service-connected skin disorder fluctuated in terms of total body and exposed areas, the VA examinations never found that it was to the extent necessary for a rating in excess of 30 percent under Diagnostic Code 7806.  Nothing in the other evidence of record, to include medical treatment records, supports such a finding.

The Board acknowledges that the Veteran's skin disorder has been treated with medication throughout the pendency of this case, to include topical creams.  Further, there have been findings that the medication use has been constant or near constant, to include the VA examinations in June 2012, and August 2015.

The Board also notes that in March 2016, the Court held that the language of Diagnostic Code 7806 explicitly mentions corticosteroids as an example of systemic therapy and does not further distinguish between different types of corticosteroid application.  The Court found that corticosteroids constitute systemic therapy without any limitation as to application.  Johnson v. McDonald, 27 Vet. App. 497 (2016).  The Court subsequently held that the provisions apply to medications that are like or similar to a corticosteroid or other immunosuppressive drug.  Warren v. McDonald, 27 Vet. App. 497 (2016). 

VA appealed the Court's holding in Johnson v. McDonald, supra, and a stay was put in place pending final resolution of this matter.  The Board acknowledges that stay did not extend to cases that have been advanced on the docket, as this one has.  Regardless, the Federal Circuit recently issued the decision of Johnson v. Shulkin, No. 2016-2144 (Fed. Cir. July 14, 2017) which reversed the Court's holding in this matter, and the stay on affected appeals was lifted.

In reversing the Court's holding, the Federal Circuit found the Court erred when it read Diagnostic Code 7806 as unambiguously elevating any form of corticosteroid treatment, including any degree of topical corticosteroid treatment, to the level of "systemic therapy."  The Federal Circuit noted that Diagnostic Code 7806 draws a clear distinction between "systemic therapy" and "topical therapy" as the operative terms of the Diagnostic Code.  Further, the Federal Circuit went on to explain that "systemic therapy" means treatment pertaining to or affecting the body as a whole, whereas "topical therapy" means treatment pertaining to a particular surface area, as a topical antiinfective applied to a certain area of the skin and affecting only the area to which it is applied.  Granted, the Federal Circuit acknowledged that a topical corticosteroid treatment could meet the definition of "systemic therapy" if it was administered on a large enough scale such that it affected the body as a whole.  However, the Federal Circuit emphasized this possibility does not mean that all applications of topical corticosteroids amount to systemic therapy. 

In this case, the record does not reflect the Veteran's treatment during the pendency of this case constitutes systemic therapy so as to warrant a rating in excess of 30 percent under Diagnostic Code 7806.  The August 2008 VA examination noted that current treatment was daily clotrimazole, which it was stated was topic, and was neither a corticosteroid nor an immunosuppressive.  The June 2010 VA examination noted that current treatment was Lamisil topical and clotrimazole topical; and it was stated he had no other therapy such as light therapy, corticosteroid or immunosuppressive therapy.  The June 2012 VA examination indicated the Veteran continued to use Lamisil and clotrimazole, which were described as topical medications; and the examiner did not check the box that the condition was treated by systemic therapy.  More recently, the August 2015 VA examination noted the Veteran used Tinactin, which was described as a topical medication.  In an October 2016 addendum to the August 2015 VA skin examination, it was clarified that the Veteran uses Tinactin daily and urea cream, and that these creams were not similar to corticosteroid or immunosuppressive drugs.  

In short, the aforementioned VA examinations consistently found that the Veteran's service-connected skin disorder was treated by topical therapy and not systemic therapy during the pendency of this case.  Moreover, a thorough review of the other evidence of record, to include medical treatment records, does not reflect the treatment has involved "systemic therapy" as described by the Federal Circuit in Johnson v. Shulkin, supra.

For these reasons, the Board finds the Veteran does not meet or nearly approximate the schedular criteria for a rating in excess of 30 percent for his service-connected skin disorder, to include as a "staged" rating(s) pursuant to Fenderson, supra, and Hart, supra.  Therefore, this claim must be denied.

Analysis - Gastrointestinal Disorder

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

The Veteran essentially contended that he developed stomach problems while on active duty.  He has also indicated that his gastrointestinal disorder is secondary to his service-connected skin disorder.

The Board observes that there was no indication of any stomach impairment on the Veteran's November 1961 pre-induction examination; nor was there any indication of such on a concurrent Report of Medical History.  He was treated for complaints of vague abdominal cramps in April 1963, and for epigastric pain in May 1963 that it was noted appeared to radiate into the back.  In July 1963, he was assessed with chronic gastritis, mild.  On a March 1964 Report of Medical History completed in conjunction with his separation examination, the Veteran reported he had experienced frequent indigestion.  Nevertheless, no disability was indicated on the separation examination itself in light of these complaints.

The Board also notes that VA medical examination conducted in January 1965 found, in pertinent part, that no abnormality was demonstrated on GI series; and no gastrointestinal disease was found on examination.  

The Veteran was diagnosed with a duodenal ulcer in August 1971.  Subsequent records also show diagnoses of gastrointestinal reflux disease (GERD).  

In short, despite the Veteran's in-service complaints he was not diagnosed with a chronic gastrointestinal disorder at the time of his March 1964 separation examination, or on a January 1965 VA examination; and the first competent medical diagnosis of a chronic disability appears to be several years after his period of active duty.

The Court has indicated that the normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service can be probative evidence against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board where it found that veteran failed to account for the lengthy time period after service for which there was no clinical documentation of low back condition); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability.).

The Board also notes, with respect to the Veteran's contentions of secondary service connection, that the effect one disability has upon another involves complex medical issues which generally require competent medical evidence to resolve. Moreover, this finding is supported by Waters v. Shinseki, 601 F.3d 1274   (Fed. Cir. 2010) in which the Federal Circuit held in the context of a claimant contending secondary service connection that the claimant's own conclusory generalized statement that his service illness caused his present medical problems was not enough to entitle him to a medical examination.  If such a contention is not sufficient to warrant a medical examination, it is clear that it is not sufficient to warrant a grant of service connection.

In view of the foregoing, the Board finds that competent medical evidence is required to determine the nature and etiology of the Veteran's gastrointestinal disorder.

Here, nothing on file shows that the Veteran has the requisite knowledge, skill, experience, training, or education to render a medical opinion.  Consequently, his contentions cannot constitute competent medical evidence.  38 C.F.R. 
§ 3.159(a)(1).

The Board also notes that it previously remanded this case in June 2015 to obtain a competent medical examination and opinion, and the matter was subsequently addressed in an August 2015 VA examination.  However, the Board determined in the June 2016 remand that the opinions expressed by the August 2015 VA examiner were inadequate to determine the etiology of the claimed gastrointestinal disorder.  In pertinent part, the examiner opined that the condition claimed was at least as likely as not incurred in or caused by the claimed in-service injury, event or illness, but then provided rationale and a statement that it was less likely than not that the current GERD was related to service.  Further, while this examination included an opinion against the GERD being caused by the service-connected skin disorder, it did not explicitly address the matter of secondary aggravation in accord with Allen, supra.  Therefore, the Board remanded the case for clarification of that opinion.  In the October 2016 addendum, the VA examiner clarified that the GERD was not directly related to service, and was not caused or aggravated by the service-connected skin disorder.  

As an initial matter, the Board notes that VA examiners are presumed qualified to render competent medical opinion(s), and the Veteran has not challenged the qualifications of the pertinent VA examiners in this case.  See Rizzo v. Shinseki, 580 F.3d 1288 (Fed. Cir. 2009).

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See Id. at 303-04.  The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

Here, the VA examiner was familiar with the Veteran's medical history from review of the VA claims folder.  The examiner's opinions, as stated in the October 2016 addendum, were not expressed in speculative or equivocal language.  Moreover, the examiner supported these opinions with stated rationale.  Among other things, the examiner intimated that the 1963 in-service treatment was for a one time event, and that no chronic disability was diagnosed until after service.  Further, the examiner noted that review of medical literature showed no association between the Veteran's service-connected skin disorder and GERD.  Further, no competent medical evidence is of record which explicitly refutes the opinions expressed by the VA examiner in October 2016.  Consequently, the Board concludes these opinions are adequate, persuasive, and entitled to significant probative value in determining the etiology of the Veteran's current gastrointestinal disorder.

For these reasons, the Board finds the preponderance of the competent medical and other evidence is against a finding the Veteran developed a chronic gastrointestinal disorder during or as a result of service or as secondary to service-connected disability.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application in the instant case.  See generally Gilbert, supra; see also Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  Thus, the benefit sought on appeal with respect to this claim must be denied.


ORDER

A rating in excess of 30 percent for service-connected skin disorder is denied.

Service connection for a gastrointestinal disorder, to include as secondary to service-connected skin disorder, is denied.





____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


